PER CURIAM:
Donnie Speller Moore appeals the district court’s order denying relief on his Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Moore v. Smith, 1:06-cv-00911-JFM (D.Md. Oct. 31, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argu*198merit would not aid in the decisional process.

AFFIRMED.